Woodruff, J.
I concur with Judge Dady in the opinion, that the liability of the defendants was sufficiently established, but must dissent from his conclusion that their liability extended to the loss of the plaintiff’s watch and chain, and finger rings. The liability of carriers has often been declared to extend only to “ ordinary baggage.” To extend it to the traveller’s watch and chain and finger rings, assumes that such articles are usually carried in his trunk; while, on the contrary, they are ordinarily carried upon the person, and so notoriously, if not universally, thus carried, that (in the absence of any proof on the subject in the case presented) in my opinion they can no more be termed baggage than could any description of goods which, in a particular instance, a traveller might place in his trunk. The case of Grant v. Newton, 1 E. D. Smith, 98, I tMnk, as well as the cases there cited, requires us to deduct from the judgment the amount of those articles, $78 50, and affirm the judgment for the residue, without costs on appeal.
*183Ingraham, First J.
I do not feel willing to decide as matter of law that a traveller may not put his watch, or other articles usually worn about his person, into his trunk while travelling, and claim the protection for them which the law gives him for his ordinary baggage. It is true that a watch, or a ring, if worn, is so used about the person, but there may be times, and especially in travelling, that the traveller may prefer to keep them in his trunk. They are, I think, entitled to be treated in the same way as a snuff box, or other articles necessary for his comfort, though not intended for clothing.
The case of Grant v. Newton, 1 E. D. Smith, 95, does not conflict with these views. There, we held that in such cases we would leave it to the jury to decide whether they were such articles as the traveller ought to carry in his trunk.
In this case, the court below, acting as the jury, has found for the plaintiff, and I do not feel authorized to interfere with the finding.
Judgment affirmed, with costs.